DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 03/05/2018. In the present amendment, only independent claim 28 was amended.
Accordingly, claims 1- 17, 24-29 are presently pending with claims 7-9, 11 being withdrawn (claims 1, 28 are independent claims). Claim 28 is amended by the applicant.

Election/Restriction
Applicant in his response has not confirmed the provisional election without traverse of Group I (combination), Species 1, claims 1-9, 11-12. 
Applicant is required to furnish the same in the next response.

Claim Objections
Claim 10 was withdrawn being drawn to non-elected species 2. However, claim list dated 01/13/2021 shows incorrect status identifier (original) for claim 10, instead of “Withdrawn”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 
pplications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites (in lines 2-3) “the transmission antenna comprises a length based, at least in part, on forming a resonance circuit between the power transmission line when the power source applies energy to the power transmission line at a frequency of 30MHz to 300MHz”, wherein the recitation “forming a resonance circuit between the power transmission line when the power source applies energy to the power transmission line at a frequency of 30MHz to 300MHz”, appears to be unclear as to between what other item (besides the power transmission line) the resonance circuit is formed”. 
For the purpose of examination on merits, the limitation has been interpreted as “forming a resonance circuit between the power (component) transmission line and the transmission element when the power source applies energy to the power transmission line at a frequency of 30MHz to 300MHz”, in terms of paragraph [0022] of the specification as supplied.
Claim 9 is also rejected due to its being dependent upon claim 8.
It is noted that applicant has not remarked on this rejection, and thus the rejection is maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al (US 2016/0172160){hereinafter Yamazawa} in view of Lane (US 2016/0071701) [or alternately Samukawa et al (US 5,565,738){hereinafter Samukawa}].
Regarding Claim 1: Yamazawa teach a device, comprising:
a plasma processing chamber 10 (cylindrical vacuum chamber – Fig. 1 and 0052) comprising an interior volume, a substrate holder 12 disposed within the interior volume, and a power source 70 disposed outside of the interior volume;
a power component 70 (RF power supply – Fig. 1 and 0068) coupled to the plasma processing chamber, the power component comprising one or more power transmission lines 60 (RF power supply line – Fig. 1 and 0071) electrically connected to the power source 70 (Fig. 1);
a transmission element 52, 64 (dielectric window, secondary coil – Figs. 4A, 4B and 0062, 0063) disposed between the power component 70 and the substrate holder 12 (susceptor – Fig. 1 and 0054), the transmission element being electrically insulated from the one or more 
a dielectric structure 52 (circular dielectric window – Fig. 4A and 0062) comprising a surface (bottom surface – Fig. 1) that is opposite the substrate holder 12;
one or more transmission antennas 64 (Figs. 1, 4A, 4B), the one or more transmission antennas 64 being disposed within the dielectric structure 52 (Figs. 4A, 4B) such that the dielectric structure blocks current flow from the at least one transmission line to the transmission element but permits said inductive coupling between the at least one transmission line 60 and the transmission element 52, 64 (0063).
Yamazawa teach frequency for plasma generation can be an appropriate frequency (e.g. 13.56 MHz or more) but do not explicitly teach the transmission antenna having an overall length configured to enable a standing wave at a frequency of 30MHz to 300MHz.
Lane teach a plasma apparatus and disclose that control of the spatial pattern of the electric field generated by the EM waves may be done by adding a resonant structure that includes resonant substructures to the process chamber where the resonant substructures are constructed with a particular size and shape so that the resonant substructures are at or near resonance with the electric field generated by the EM waves. For example, the resonant substructures may have physical lengths which are comparable to half or quarter wavelengths of the electric field (0019). Lane also teach the invention operates in VHF range (0019, 0026).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the transmission antenna comprising a length based, at least in part, on forming a resonance circuit between the power transmission line and the 
Alternately, Samukawa teach a plasma apparatus and teach that in a VHF plasma apparatus antenna element 19a has a length to produce a standing wave field pattern (Fig. 1 and col. 2, lines 49-52).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the transmission antenna having a length configured to enable a standing wave at a known alternate frequency of 30MHz to 300MHz in view of teaching by Samukawa in the apparatus of Yamazawa to enable produce uniformly distributed VHF fields and obtain uniform distribution of reactive gas in the plasma processing chamber.
Regarding Claims 3, 4: Yamazawa in view of Lane (or Samukawa) teach all limitations of the claim but do not explicitly teach the power component comprises two or more power transmission lines electrically coupled connected to the power source.
Yamazawa is discussed above. Yamazawa teach power component 58 (RF power supply unit – Fig. 5 and 0090) comprises two or more power transmission lines connected to two or more transmission antennas 62 (1), 62 (2), 62 (3){Figs. 5, 6 and 0090, 0091}. Further, Yamazawa also teach the transmission antenna comprises two or more transmission antennas 62 (1), 62 (2), 62 (3) being arranged to be electrically inductively coupled with a corresponding power transmission line (Figs. 5, 6 – as also regards claim 4}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the power component comprising two or more power transmission lines electrically coupled connected to the power source in view of teaching by 
Regarding Claim 5: Yamazawa in view of Lane (or Samukawa) teach all limitations of the claim including that the dielectric structure 52 comprises quartz (0062, Yamazawa).
Regarding Claim 8: Yamazawa in view of Lane (or Samukawa) teach all limitations of the claim including that an antenna have element 19a having a length equal to the quarter wavelength of the 300-MHz VHF energy to produce a standing-wave field pattern. Uniformly distributed VHF electric fields are produced. Due to the standing wave of VHF fields, conditions can be easily met for resonance (col. 2, lines 49-55, Samukawa). 
Additionally Lane also teach a plasma apparatus and disclose that control of the spatial pattern of the electric field generated by the EM waves may be done by adding a resonant structure that includes resonant substructures to the process chamber where the resonant substructures are constructed with a particular size and shape so that the resonant substructures are at or near resonance with the electric field generated by the EM waves. For example, the resonant substructures may have physical lengths which are comparable to half or quarter wavelengths of the electric field (0019).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the transmission antenna comprising a length based, at least in part, on forming a resonance circuit between the power transmission line and the transmission antenna in view of teaching by Lane in the apparatus of Yamazawa in view of 
Regarding Claim 11: Yamazawa in view of Lane (or Samukawa) teach all limitations of the claim including the power source 125 comprises an operating frequency range of VHF (col. 2, lines 45-52, Samukawa), but do not explicitly teach the frequency range is 30-300 MHz. Further, VHF range is known to be a range of 30MHz to 300MHz (as substantiated by Lane – paragraph 0003).

Claim 6 is /are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al (US 2016/0172160){hereinafter Yamazawa} in view of Lane (US 2016/0071701) [or alternately Samukawa et al (US 5,565,738){hereinafter Samukawa}] as applied to claims 1, 3-5, 8, 11 and further in view of Setsuhara et al (US 2013/0220548){hereinafter Setsuhara} and Long et al (US 2020/0219708){hereinafter Long}.
Regarding Claim 6: Yamazawa in view of Lane (or Samukawa) teach all limitations of the claim including a dielectric structure but do not explicitly teach the dielectric structure comprises an yttrium oxide coating on at least one surface.
Setushara teach a plasma apparatus comprising a RF frequency antenna 18 disposed within a dielectric structure 16, 21,15 (cover, dielectric material, dielectric separating plate – Fig. 6 and 0036, 0037, 0047). Setsuhara further teach that the dielectric material for the separating plate 15 may be oxide, nitride, carbide, fluoride, or other materials, and that it is preferable to use quartz, alumina, zirconia, yttria, silicon nitride, or silicon carbide (0036).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the dielectric structure comprising yttrium oxide coating 
Furthermore, Long teach a plasma apparatus comprising an inner (plasma facing) surface of dielectric window 124 to be coated with yttrium oxide (0026).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the dielectric structure comprising yttrium oxide coating on at least one surface in view of teaching by Long in the apparatus of Yamazawa in view of Lane (or Samukawa) and Setsuhara for improved plasma resistance in the inner space of the process chamber.

Claim 7 is /are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al (US 2016/0172160){hereinafter Yamazawa} in view of Lane (US 2016/0071701) [or alternately Samukawa et al (US 5,565,738){hereinafter Samukawa}] as applied to claims 1, 3-5, 8, 11 as applied to claims 1-3, 5 and further in view of Koo et al (US 2014/0144584) {hereinafter Koo} or Mai (US 2016/0217978).
Regarding Claim 7: Yamazawa in view of Lane (or Samukawa) teach all limitations of the claim including the transmission antenna comprising two or more transmission antennas 64 (1), 64 (2), 64 (3) being arranged to be electrically coupled with a corresponding power transmission lines 60 #1, 60#2, 60#3 of the power component 58(1), 58(2), 58(3){Fig. 5 and 0091}
Yamazawa in view of Lane (or Samukawa) do not explicitly teach the dielectric structure comprises a coupling component disposed within the dielectric structure, the coupling 


It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the dielectric structure comprising a coupling component disposed within the dielectric structure, the coupling component comprising a conductive element arranged to form a capacitor between the two transmission antennas in view of teaching by Koo in the apparatus of Yamazawa in view of Lane (or Samukawa) to obtain improved coupling between the first and second antennas and enable uniformly distributing the electromagnetic fields over the plasma chamber (at least 01117, 0118 – Koo).
Alternately, Mai teach a plasma apparatus comprising a coupling element 22 (connection line – Figs. 4a, 4b and 0040) connected between two transmission antennas 2 (coils – 0040). Mai also teach the antennas 2 are disposed within dielectric 21 (ceramic){at least 0037}. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a coupling component 22 disposed within the dielectric structure 21 (Fig. 4b), the coupling component comprising a conductive element in view of teaching by Mai in the apparatus of Yamazawa in view of Lane (or Samukawa) to control flow direction of current through the two antennas and obtain desired control of electromagnetic field (0040-Mai).
Further, claim limitation “arranged to form a capacitor between the two transmission antennas” is a functional limitation and since the structure of prior art teach all structural limitations of he claim the same is considered capable of meeting the functional limitation.

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Claim 9 is /are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al (US 2016/0172160){hereinafter Yamazawa} in view of Lane (US 2016/0071701) [or alternately Samukawa et al (US 5,565,738){hereinafter Samukawa}] as applied to claim 8 and further in view of Nakagawa et al (US 6,030,667){hereinafter Nakagawa}.
Regarding Claim 9: Yamazawa in view of Lane (or Samukawa) teach all limitations of the claim including an antenna having a length based at least in part on forming a resonance circuit between the power transmission line and the transmission antenna (as explained above under claim 8).
Yamazawa in view of Lane (or Samukawa) do not explicitly teach the resonance circuit is based, at least in part, on impedance of the transmission antenna.
However it is known that length of antenna is related to its impedance, as substantiated by Nakagawa et al (col. 3, lines 18-23).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the transmission antenna comprising an impedance based, at least in part, on forming a resonance circuit between the power transmission line and the transmission antenna in view of teaching by Nakagawa in the apparatus of Yamazawa in view of Lane (or Samukawa) to obtain uniform plasma over a large area.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al (US 2016/0172160){hereinafter Yamazawa} in view of Lane (US 2016/0071701) [or alternately Samukawa et al (US 5,565,738){hereinafter Samukawa}] as applied to claims 1, 3-5, 8 and further in view of Bhardwaj et al (US 2002/0060523){hereinafter Bhardwaj}.
Regarding Claim 12: Yamazawa in view of Lane (or Samukawa) teach all limitations of the claim but do not explicitly teach the plasma processing chamber comprises two or more transmission elements.
Yamazawa is discussed above. Yamazawa teach two or more antennas 64 (1), 64 (2), 64 (3) disposed within dielectric structure 52 (Figs. 4A, 4B).
Bhardwaj teach a plasma apparatus comprising a plurality of antennas 14a, 15a (Fig. 2 and 0038) provided with individual dielectric windows 20, 21 (e.g. Fig. 2 and 0038) to enable obtain improved uniformity of plasma. It would be obvious to provide the plasma processing chamber comprising two or more transmission elements (viz. each including a dielectric window and an antenna) in view of teaching by Bhardwaj to obtain improved uniformity of plasma for processing large substrates.
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection necessitated due to claim amendment. New reference by Yamazawa et al (US 2016/0172160) when combined with Lane (or Samukawa) is considered to teach limitations of amended claim 1 as explained above. Balance claims have also been rejected as detailed above. Further, double patenting rejection has been withdrawn due to claim amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al (US 2015/0126037) teach a plasma apparatus and further teach that first and second tuning capacitors 308, 310 may be used to adjust the alternating current flow from the signal received from the VHF power source 112, and further disclose that as the current flow oscillates along the length of the conductive element 306, the standing waves may be maintained based, at least in part, on the settings of the first and second tuning capacitors 308, 310 (Fig. 3 and 0044).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716